DETAILED ACTION
	This application has been examined. Claims 1,7-10,16-22 are pending. Claims 2-6,11-15 are cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Allowable Subject Matter

Claims 1,7-10,16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  	The provision for --- a device and method for providing an adaptive streaming service data to a streaming application in an electronic device, the method comprising operations of:
determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device;
downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device;
when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  
providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval: and
immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and device capabilities as described in the Applicant Specification  (page 10 Paragraph 43-46, page 12 paragraphs 52-65, page 16 paragraphs 84-88, page 17 paragraph 91-97, page 20 paragraph 111-120) wherein the said  method and device is determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device; and furthermore downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device; and furthermore when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  and furthermore providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval:  and furthermore immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval. 
   Goel Paragraph 31 disclosed wherein "rate shaper" as used herein may refer to both a rate shaper and a transport accelerator.  The rate at which content data is delivered from the buffer to client application may be referred to as the "egress rate," while the rate at which the rate shaper stores content data in the buffer may be referred to as the "ingress rate." Goel Paragraph 35 disclosed wherein the rate shaper may perform rate shaping on data that is received and temporarily stored (i.e., buffered) in a memory of the rate shaper in order to smooth the delivery of the content data to the client application.  The rate shaper may also determine the egress rate based on certain egress rate variance limits, historical ingress rate, a historical amount of data in the buffer of the rate shaper, historical communication link conditions, and an amount of data in a client application buffer.  Goel Paragraph 79 disclosed wherein the processor may determine an egress rate at which buffered data may be sent from the rate shaper determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device; and furthermore downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device; and furthermore when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  and furthermore providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval:  and furthermore immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval. 


determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device; and furthermore downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device; and furthermore when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  and furthermore providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval:  and furthermore immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval. 


 Sintorn Paragraph 71 disclosed wherein P is the predicted average throughput for different time intervals. Based on predicted values for the different time intervals, the decision to pre-buffer more content is taken. Sintorn Paragraph 95 disclosed wherein the throughput predictor 34 may predict, by statistical analysis of historical data, the throughput for each radio device 2 (e.g. each radio device connected to a RAN node 3) in a near future, e.g. a couple of seconds, and over longer time intervals, e.g. 10 s.  However Sintorn does not disclose determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device; and furthermore downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device; and furthermore when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  and furthermore providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval:  and furthermore immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval. 

 Bao Paragraph 137 disclosed wherein buffer occupancy estimation module 628 uses an initial buffer delay d0' to determine when the video decoding process is started. The timing information module 627 can determine the initial buffer delay d0' from the video stream parameters or from the client type, if the client type can be detected and its behavior is known to the timing information module 627. Since delivery of the video data started at time t0, the video decoding process started at time t0+d0. Accordingly, the time Tc' is the difference between the current time tc' and the decoding start time t0'+d0'. Thus, the buffer occupancy estimation module 628 can calculate the estimated buffer occupancy as BO_t'=Td'-(tc'+(t0'+d0')).   However Bao does not disclose determining a data provision time interval which is an interval of time at which each of a plurality of data constituting streaming content is provided to the streaming application in the electronic device through a proxy module included in the electronic device; and furthermore downloading and storing first data, which is a fragment of the streaming content, from an external device to a buffer of the electronic device; and furthermore when the streaming application requests the first data, identifying, by the proxy module, a data request time interval for providing to the streaming application;  and furthermore providing, by the proxy module, the stored first data to the streaming application through the proxy module, after delay for a predetermined time, if the data request time interval is shorter than the data provision time interval:  and furthermore immediately providing, by the proxy module, the stored first data in the buffer to the streaming application, if the data request time interval is equal to or longer than the data provision time interval. 
 
 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 
 
Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444